Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1, 3-8, 10, 12-17, 19, 21-26 and 28-30 allowed over prior art of record.

EXAMINER'S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. Patrick Moon on 12/16/2021. 

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	1. (Currently Amended) A method comprising:
	
	receiving, by at least one computer processor communicatively coupled to and configured to perform pairing operations in a contact center system, a plurality of historical interactions between contacts and agents in the contact center system;
	receiving, by the at least one computer processor, a first pairing strategy, wherein the first pairing strategy is configured to cause a connection to be established between a contact and an agent in a switch of the contact center system;

	determining, by the at least one computer processor, an expected performance of the first pairing strategy based on the estimating; and
	outputting, by the at least one computer processor, the expected performance of the first pairing strategy based on the estimating, wherein 
	each of the plurality of historical interactions was paired with a second pairing strategy different from the first pairing strategy.

	2. (Cancelled)

	3. (Original) The method of claim 1, wherein the first pairing strategy is a behavioral pairing strategy.

	4. (Original) The method of claim 1, wherein the likelihood of occurrence is based on a closeness of fit to the first pairing strategy.

	5. (Original) The method of claim 1, wherein the estimating further comprises applying, by the at least one computer processor, a plurality of weights to each of the plurality of historical interactions.

	6. (Original) The method of claim 1, wherein a constraint is applied to the first pairing strategy, wherein the constraint affects the likelihood of occurrence of each of the plurality of historical interactions.



	8. (Previously Presented) The method of claim 7, wherein 
	the expected performance decreases if the constraint decreases agent choice or contact choice and/or 
	the expected performance increases if the constraint increases agent choice or contact choice.

	9. (Cancelled)

	10. (Currently Amended) A system comprising:
	at least one computer processor communicatively coupled to and configured to perform pairing operations in a contact center system, wherein the at least one computer processor is further configured to:
	receive a plurality of historical interactions between contacts and agents in the contact center system;
	receive a first pairing strategy, wherein the first pairing strategy is configured to cause a connection to be established between a contact and an agent in a switch of the contact center system;
	estimate a likelihood of occurrence of each of the plurality of historical interactions under the first pairing strategy;
	determine an expected performance of the first pairing strategy based on the estimating; and
	output the expected performance of the first pairing strategy based on the estimating, wherein 
	each of the plurality of historical interactions was paired with a second pairing strategy different from the first pairing strategy.

	11. (Cancelled) 

	12. (Original) The system of claim 10, wherein the first pairing strategy is a behavioral pairing strategy.

	13. (Original)  The system of claim 10, wherein the likelihood of occurrence is based on a closeness of fit to the first pairing strategy.

	14. (Original) The system of claim 10, wherein the at least one computer processor is further configured to estimate a likelihood of occurrence of each of the plurality of historical interactions under the first pairing strategy by applying a plurality of weights to each of the plurality of historical interactions.

	15. (Original) The system of claim 10, wherein a constraint is applied to the first pairing strategy, wherein the constraint affects the likelihood of occurrence of each of the plurality of historical interactions.

	16. (Original) The system of claim 15, wherein the constraint is based on an expected amount of agent choice.

	17. (Previously Presented) The system of claim 16, wherein 
	the expected performance decreases if the constraint decreases agent choice or contact choice and/or
	the expected performance increases if the constraint increases agent choice or contact choice.

	18. (Cancelled)

	19. (Currently Amended) An article of manufacture comprising:
	a non-transitory computer processor readable medium; and
	instructions stored on the medium;
	wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to perform pairing operations in a contact center system and thereby cause the at least one computer processor to operate so as to:
	receive a plurality of historical interactions between contacts and agents in the contact center system;
	receive a first pairing strategy, wherein the first pairing strategy is configured to cause a connection to be established between a contact and an agent in a switch of the contact center system;
	estimate a likelihood of occurrence of each of the plurality of historical interactions under the first pairing strategy;
	determine an expected performance of the first pairing strategy based on the estimating; and
	output the expected performance of the first pairing strategy based on the estimating, wherein 
	each of the plurality of historical interactions was paired with a second pairing strategy different from the first pairing strategy.

	20. (Cancelled)

	21. (Original) The article of manufacture of claim 19, wherein the first pairing strategy is a behavioral pairing strategy.

	22. (Original) The article of manufacture of claim 19, wherein the likelihood of occurrence is based on a closeness of fit to the first pairing strategy.

	23. (Original) The article of manufacture of claim 19, wherein the at least one computer processor is further configured to estimate a likelihood of occurrence of each of the plurality of historical interactions under the first pairing strategy by applying a plurality of weights to each of the plurality of historical interactions.

	24. (Original) The article of manufacture of claim 19, wherein a constraint is applied to the first pairing strategy, wherein the constraint affects the likelihood of occurrence of each of the plurality of historical interactions.

	25. (Original) The article of manufacture of claim 24, wherein the constraint is based on an expected amount of agent choice.

	26. (Previously Presented) The article of manufacture of claim 25, wherein 
	the expected performance decreases if the constraint decreases agent choice or contact choice and/or
	the expected performance increases if the constraint increases agent choice or contact choice.

27. (Cancelled)

28. (Previously Presented) The method of claim 1, wherein 
	receiving the plurality of historical interactions comprises: (i) receiving first pairing information indicating that a first contact was paired with a first agent under a second pairing strategy and (ii) receiving second pairing information indicating that a second contact was paired with a second agent under the second pairing strategy,
	the second pairing strategy is different from the first pairing strategy, and
	estimating the likelihood of occurrence of each of the plurality of historical interactions comprises: 
determining a first likelihood value indicating a likelihood that the first contact would have been paired with the first agent had the first pairing strategy been used instead of the second pairing strategy; and 
determining a second likelihood value indicating a likelihood that the second contact would have been paired with the second agent had the first pairing strategy been used instead of the second pairing strategy. 
	
29. (Previously Presented) The system of claim 10, wherein 
	receiving the plurality of historical interactions comprises: (i) receiving first pairing information indicating that a first contact was paired with a first agent under a second pairing strategy and (ii) receiving second pairing information indicating that a second contact was paired with a second agent under the second pairing strategy,
	the second pairing strategy is different from the first pairing strategy, and
	estimating the likelihood of occurrence of each of the plurality of historical interactions comprises: 
determining a first likelihood value indicating a likelihood that the first contact would have been paired with the first agent had the first pairing strategy been used instead of the second pairing strategy; and 
determining a second likelihood value indicating a likelihood that the second contact would have been paired with the second agent had the first pairing strategy been used instead of the second pairing strategy.

30. (Previously Presented) The article of manufacture of claim 19, wherein 
	receiving the plurality of historical interactions comprises: (i) receiving first pairing information indicating that a first contact was paired with a first agent under a second pairing strategy and (ii) receiving second pairing information indicating that a second contact was paired with a second agent under the second pairing strategy,
	the second pairing strategy is different from the first pairing strategy, and
	estimating the likelihood of occurrence of each of the plurality of historical interactions comprises: 
determining a first likelihood value indicating a likelihood that the first contact would have been paired with the first agent had the first pairing strategy been used instead of the second pairing strategy; and 
determining a second likelihood value indicating a likelihood that the second contact would have been paired with the second agent had the first pairing strategy been used instead of the second pairing strategy.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652